[Cite as Greater Dayton Regional Transit Auth. v. Amalgamated Transit Union AFL CIO Local 1385, 2018-
Ohio-5158.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                   MONTGOMERY COUNTY

 GREATER DAYTON REGIONAL                            :
 TRANSIT AUTHORITY                                  :
                                                    :    Appellate Case No. 28086
         Plaintiff-Appellant                        :
                                                    :    Trial Court Case No. 2017-CV-5094
 v.                                                 :
                                                    :    (Civil Appeal from
 AMALGAMATED TRANSIT UNION                          :    Common Pleas Court)
 AFL CIO LOCAL 1385                                 :
                                                    :
         Defendant-Appellee


                                             ...........

                                            OPINION

                         Rendered on the 21st day of December, 2018.

                                             ...........

RONALD G. LINVILLE, Atty. Reg. No. 0025803, RYAN A. CATES, Atty. Reg. No.
0085496 and MATTHEW L. ROBERTS, Atty. Reg. No. 0079938, 200 Civic Center Drive,
Suite 1200, Columbus, Ohio 43215
       Attorneys for Plaintiff-Appellant

JOSEPH S. PASS, Atty. Reg. No. 0093158, 219 Fort Pitt Boulevard, Pittsburgh,
Pennsylvania 15222
     Attorney for Defendant-Appellee

                                           .............
                                                                                       -2-


DONOVAN, J.



      {¶ 1} Plaintiff-appellant Greater Dayton Regional Transit Authority (hereinafter

“RTA”) appeals a judgment of the Montgomery County Court of Common Pleas, which

overruled its motion to vacate an arbitration award issued in favor of defendant-appellee

Amalgamated Transit Union, AFL-CIO, Local 1385 (hereinafter the “Union”). On appeal,

RTA argues that the trial court erred when it found that the arbitrator did not exceed his

authority under the terms of the collective bargaining agreement between it and the

Union. RTA filed a timely notice of appeal with this Court on August 8, 2018.

                                Facts and Procedural History

      {¶ 2} The RTA operates a mass transit system in Dayton, Ohio.           The Union

represents a bargaining unit of the RTA’s bus operators and maintenance employees. A

portion of the Union consists of line crew employees who work in the RTA’s maintenance

department.     The line crew employees are responsible for performing “route

maintenance,” which involves repairing and maintaining the RTA’s trolley wires, bus

shelters, and route signs. The Union and the RTA are parties to a collective bargaining

agreement (hereinafter “CBA”) governing their interactions.

      {¶ 3} In 2015, the RTA began upgrading its technology in several different areas

of its business. In particular, the RTA sought to provide its passengers “real time data”

when traveling on a bus route. In order to enable this technology, the RTA needed the

exact latitude and longitude for each bus stop, thus requiring someone to map and enter

the GPS coordinates. The stop would then be assigned a code that could be texted by

a passenger in order to obtain the bus location and arrival time. This upgrade required
                                                                                        -3-


the modification of existing bus route signs. Specifically, the RTA decided to modify the

bottom area of the route signs to include the code to be used by passengers.

       {¶ 4} In 2016, the RTA requested bid quotations from outside subcontractors for

“geocoding” the latitude and longitude of approximately 3,400 bus stop locations,

replacing existing route signs with signs incorporating the new technology, and

photographing each bus stop in order to note any maintenance concerns.                It is

undisputed that the Union was not notified in writing that the RTA was getting bids on the

upgrade work from outside subcontractors. The RTA contracted with Sure Signs, Inc. to

perform the requested work in return for payment of $58,500. The contract specifically

required Sure Signs to remove and replace the bottom section of the bus stop signs.

Sure Signs completed the work by September 2016 and notified the RTA of any

maintenance issues at the bus stops. Any required maintenance at the individual bus

stops was later completed by the RTA line crew.

       {¶ 5} On July 6, 2016, prior to the completion of the project, the Union filed a

grievance pursuant to Article XXXI of the CBA asserting that the RTA “violated the parties’

labor agreement by subcontracting out the repair, removal, and installation of bus signs.”

The Union and the RTA were unable to resolve the grievance, and the matter was

submitted to arbitration pursuant to Sections 6 and 7 of Article XXXI of the CBA. An

arbitrator was subsequently appointed, and an arbitration hearing was held on February

2, 2017.

       {¶ 6} Of relevance to this appeal, the CBA contains the following provisions that

were relied upon by the parties and the arbitrator:

       Article IV – Subcontracting
                                                                                     -4-


***

Except for special maintenance, mechanical or similarly, jobs of the type

heretofore contracted out, the Authority shall not contract out or otherwise

engage persons not in the bargaining unit to perform work heretofore

normally and regularly performed by employees within the bargaining unit.



The Authority will have the right to subcontract in the following areas

provided it does not lay off any regular employee capable of doing such

work with basic job familiarization:

         Pole Setting

         System Demolition

         HVAC Maintenance

         Landscape Maintenance

         Route Maintenance

         Construction of Trolley Overhead Modernization with no reduction of

          linemen

         Servicing, maintaining, cleaning and repairing the Wright Stop Plaza

          and the hubs

         Major facility system(s) renovations.     In the event the employer

          considers contracting out a function or service under the major facility

          system(s) renovations provision, the employer shall provide not less

          than 30 days advance written notice to the Union. Upon request,

          the employer shall meet with the Union to discuss the reasons for the
                                                                                           -5-


                 contracting proposal and provide the Union with an opportunity to

                 present alternatives.

           The Authority will notify the Union in writing prior to subcontracting any

           work.

           ***

CBA, Article IV, p. 4-5.

        {¶ 7} On May 11, 2017, the arbitrator issued his Initial Arbitration Award finding

that the RTA violated Article IV of the CBA in the following ways: 1) subcontracting with

Sure Signs for the “removal of the old bottom and replacement with the new bottom signs,

as well as photographing of the poles”; and 2) by failing to notify the Union in writing prior

to subcontracting the work. The arbitrator based his conclusion in part upon evidence

adduced by the Union that line crew members had regularly performed those types of

services in the past as part of their normal work duties.

        {¶ 8} We note that the arbitrator found that the RTA was permitted to subcontract

the actual geocoding of the bus stops to Sure Signs and therefore did not violate the CBA

in that respect. The arbitrator based this finding upon evidence adduced at the hearing

that the geocoding was “not work heretofore normally and regularly performed by” the line

crew.

        {¶ 9} Lastly, the arbitrator found that because the RTA was permitted to

subcontract the geocoding to Sure Signs, it would be improper to award the entire amount

of the subcontract ($58,500) to the Union as a remedy for the RTA’s violation of Article IV

of the CBA. Accordingly, the arbitrator remanded the matter to the parties to determine

an appropriate monetary remedy, “if any.” The arbitrator instructed the parties to notify
                                                                                        -6-


him if they were unable to reach an agreement.      The parties were unable to reach an

agreement, and both parties submitted briefs to the arbitrator with respect to the proposed

economic remedy.

       {¶ 10} On September 19, 2017, the arbitrator issued his Final Arbitration Award, in

which he concluded back pay for the line crew members was the appropriate remedy.

Specifically, the arbitrator found that Sure Signs spent approximately 1,760 man hours

on the bus stop project, and that the project would have resulted in more overtime for the

line crew members. The arbitrator also found, however, that “it is unlikely [that] the Line

Crew would have worked an additional 1,760 hours of overtime in 2016.” Rather, the

arbitrator found the 880-hour figure asserted by the Union to be reasonable, because that

number accounted for the overtime hours already worked by the line crew in 2016. Thus,

the arbitrator awarded the Union the sum of $35,024, or $3,502.40 for each member of

the ten-man line crew.

       {¶ 11} On October 30, 2017, the RTA filed a motion to vacate the arbitration award,

in which it argued that the arbitrator exceeded his authority by “imposing additional

limitations on the RTA’s right to subcontract ‘route maintenance’ projects that are not

expressly provided for in the contract.” The RTA argued that Article IV of the CBA

allowed it to subcontract route maintenance work, provided that “no bargaining unit

member capable of doing the work with basic job familiarization is laid off.” Because no

members of the line crew were laid off as result of the subcontract with Sure Signs, the

RTA argued that the CBA was not violated. The RTA also argued that the final arbitration

award should be vacated because the award was without rational support and was not

derived from the terms of the CBA. Essentially, the RTA contended that the arbitrator
                                                                                          -7-


erred by holding that it violated Article IV of the CBA by hiring subcontractors to perform

work that the Union had previously carried out. Lastly, the RTA argued that the Union

failed to present sufficient evidence to support the award of the $35,024 in back pay to

the line crew, and the arbitrator therefore erred in making that determination.

       {¶ 12} On November 29, 2017, the Union filed a memorandum in opposition to the

RTA’s motion to vacate and an application to confirm the arbitrator’s award. In a decision

issued on July 12, 2018, the trial court overruled the RTA’s motion to vacate the arbitration

award. Specifically, the trial court found that the arbitrator “acted within his authority in

fashioning both an Interim Arbitration Award and a Final Arbitration Award that draw their

essence from the parties’ agreement, and there is a rational nexus between the collective

bargaining agreement and the awards.”            Thus, the trial court granted the Union’s

application to confirm the arbitrator’s award and entered judgment in favor of the Union

in the amount of $35,024, equal to $3,502.40 for each member of the ten-man line crew.

       {¶ 13} It is from this judgment that the RTA now appeals.

       {¶ 14} Because they are interrelated, the RTA’s first and second assignments of

error will be discussed together as follows:

              THE MONTGOMERY COUNTY COURT OF COMMON PLEAS

       ERRED IN ITS FINAL AND APPEALABLE DECISION AND ENTRY

       OVERRULING PLAINTIFF’S MOTION TO VACATE ARBITRATION

       AWARD        DATED        JULY      12,       2018,    BY      OVERRULING

       PLAINTIFF/APPELLANT GREATER DAYTON REGIONAL TRANSIT

       AUTHORITY’S MOTION TO VACATE ARBITRATION AWARD DATED

       OCTOBER 30, 2017.
                                                                                        -8-


              THE MONTGOMERY COUNTY COURT OF COMMON PLEAS

       ERRED IN ITS FINAL AND APPEALABLE DECISION AND ENTRY

       GRANTING DEFENDANT’S APPLICATION FOR ORDER CONFIRMING

       ARBITRATION AWARD DATED JULY 12, 2018, BY CONFIRMING

       DEFENDANT/APPELLEE AMALGAMATED TRANSIT UNION, LOCAL

       1385’S APPLICATION FOR ORDER CONFIRMING ARBITRATION

       AWARD DATED NOVEMBER 29, 2017.

       {¶ 15} In its first and second assignments, the RTA contends that the trial court

erred when it overruled the motion to vacate and confirmed the arbitration award in favor

of the Union. Specifically, the RTA argues that the arbitrator exceeded his authority

when he imposed additional limitations on the RTA’s right to subcontract “route

maintenance” projects that are not provided for in Article IV of the CBA.

       {¶ 16} “Appellate review of an arbitration award is confined to an evaluation of the

judicial order confirming, modifying, or vacating the award; we do not review the merits of

the arbitrator's award.” Sicor Secs., Inc. v. Albert, 2d Dist. Montgomery No. 22799, 2010-

Ohio-217, citing Warren Edn. Assn. v. Warren City Bd. of Edn., 18 Ohio St. 3d 170, 174,

480 N.E.2d 456 (1985)(Additional citations omitted.). Because arbitration is a creature

of private contract, courts must ignore errors of fact or law by the arbitrator. Piqua v.

Fraternal Order of Police, Ohio Labor Council, Inc., 185 Ohio App. 3d 496, 2009-Ohio-

6591, 924 N.E.2d 876, ¶ 18 (2d Dist.).

              Judicial review of arbitration awards is limited in order to encourage

       parties to resolve their disputes with arbitration. This has long been public

       policy in Ohio. The state and courts encourage arbitration because it
                                                                                           -9-


       “provides parties with a relatively speedy and inexpensive method of conflict

       resolution and has the additional advantage of unburdening crowded court

       dockets.” Appellate courts must ensure that trial courts, the front line of

       arbitral review, do not exceed the scope of their review authority. Otherwise,

       “[a]rbitration, which is intended to avoid litigation, would instead merely

       become a system of ‘junior varsity trial courts’ offering the losing party

       complete and rigorous de novo review.” Thus, judicial review of an

       arbitrator’s award is strictly limited, “and where a reviewing court exceeds

       the permissible scope of review such judgment will be reversed.”

(Internal citations omitted.) Id. at ¶ 16. We review the trial court’s order de novo. Id. at ¶

15; United Ohio Ins. Co. v. Central Mut. Ins. Co., 2d Dist. Darke No. 2010 CA 21, 2011-

Ohio-2432, ¶ 15.

       {¶ 17} “The grounds upon which a trial court may vacate an arbitrator's award are

few and narrow.” FOP, Ohio Labor Council, Inc. at ¶ 19, citing Dayton v. Internatl. Assn.

of Firefighters, 2d Dist. Montgomery No. 21681, 2007-Ohio-1337.               R.C. 2711.10

identifies four grounds upon which a common pleas court may vacate an arbitration

award: fraud, corruption, misconduct, and the arbitrator exceeded his or her powers.

The RTA relies upon R .C. 2711.10(D), which authorizes a common pleas court to vacate

an arbitration award when “[t]he arbitrators exceeded their powers, or so imperfectly

executed them that a mutual, final, and definite award upon the subject matter submitted

was not made.” The essential function of R.C. 2711.10(D) is “to ensure that the parties

get what they bargained for by keeping the arbitrator within the bounds of the authority

they gave him.” FOP, Ohio Labor Council, Inc. at ¶ 21.
                                                                                                -10-


       {¶ 18} “An arbitrator derives his authority from the express terms of the collective-

bargaining agreement between the parties.” Fostoria v. Ohio Patrolmen's Benevolent

Assn., 106 Ohio St. 3d 194, 2005-Ohio-4558, 833 N.E.2d 720, ¶ 11. “Arbitrators act

within their authority to craft an award so long as the award ‘draws its essence’ from the

contract—that is, ‘when there is a rational nexus between the agreement and the award,

and where the award is not arbitrary, capricious or unlawful.’ ” Cedar Fair, L.P. v. Falfas,

140 Ohio St. 3d 447, 2014-Ohio-3943, 19 N.E.3d 893, ¶ 7, quoting Mahoning Cty. Bd. of

Mental Retardation & Dev. Disabilities v. Mahoning Cty. TMR Edn. Assn., 22 Ohio St. 3d
80, 488 N.E.2d 872 (1986), paragraph one of the syllabus. “[A]n award ‘departs from the

essence of a [contract] when: (1) the award conflicts with the express terms of the

agreement, and/or (2) the award is without rational support or cannot be rationally derived

from the terms of the agreement.’ ” (Brackets sic.) Id., quoting Ohio Office of Collective

Bargaining v. Ohio Civ. Serv. Emps. Assn., Local 11, AFSCME, AFL-CIO, 59 Ohio St. 3d
177, 572 N.E.2d 71 (1991), syllabus.

       {¶ 19} In his Initial Arbitration Award issued on May 11, 2017, the arbitrator stated

the following:

                 Article IV is not a model of clarity. It provides in paragraph six (6) that

       the [RTA] shall not contract out work normally and regularly performed by

       the bargaining unit, and in the very next paragraph sets forth that it can

       subcontract in certain areas provided no bargaining unit member capable

       of doing the work with basic job familiarization is laid off. * * * It lists the eight

       (8) areas where the Authority can subcontract, but does not define the

       terms, particularly “Route Maintenance,” which is at issue here. Typically,
                                                                               -11-


specific language controls or limits general language. This leads the

Arbitrator to the conclusion that work normally and regularly performed by

the Line Crew is generally not to be contracted out, but “Route

Maintenance” work can be so long as no bargaining unit member capable

of doing the work with basic job familiarization is laid off.

       As noted above, the term “Route Maintenance” is not defined.

Looking at the practice between the parties, though, gives some idea as to

the “Route Maintenance” that can be contracted out. Stevens testified that

route maintenance includes tree trimming, bus shelters, trash cans, and

signage, that the [RTA] has contracted out shelter cleaning, tree

trimming, cleaning out the feeder wire, and, possibly, pole foundations, and

that the Union did not grieve any of these. On the other hand, there is no

real dispute that the installation, repair, and replacement of the bus signs

has historically been performed by the bargaining unit and the contract with

Sure Signs specifically included removing and replacing the bottom

sections of the signs. * * * Furthermore, Stevens gave no specific example

of sign work that had been contracted out. This leads the Arbitrator to

conclude that replacing the bottom placards of the bus signs is bargaining

unit work that should have been performed by the Union.

       The geocoding of the poles is another matter. Hecker testified to one

(1) instance where he geocoded poles for about a week, although other Line

Crew also worked on it. He was not exactly certain what equipment he used,

supporting that this is not work regularly done by the bargaining unit.
                                                                                           -12-


       Additionally, the geocoding done here was part of a system wide upgrade

       in the RTA’s technology, further supporting that it is not work heretofore

       normally and regularly performed by the bargaining unit. The Arbitrator

       concludes that contracting out the geocoding of the sign locations did not

       violate the Agreement.

              This leaves the photographing of the poles. The record revealed that

       Hecker now photographs poles whenever he puts up a new sign, so the

       bargaining unit has done this work regularly. The Arbitrator concludes that

       contracting out the photographing of the poles violated the Agreement.

Id. at pgs. 20-21.

       {¶ 20} As previously stated, RTA asserts that Article IV of the collective bargaining

agreement allows it to subcontract route maintenance work, so long as “no bargaining

unit member capable of doing the work with basic job familiarization is laid off.”

According to the RTA, since none of the line crew members were laid off as a result of

the subcontract with Sure Signs, no violation of the CBA occurred. The RTA argues that

the arbitrator exceeded his authority under R .C. 2711.10(D) when he found that the RTA

may not subcontract route maintenance projects if Union employees previously

performed the work. The RTA asserts that Article IV of the CBA contains no such

restriction on its ability to subcontract route maintenance projects, and the arbitrator erred

when he inserted the additional limitation into the CBA. The RTA argues that “it makes

no difference whether the Union has performed the work in the past.”

       {¶ 21} The RTA cites several cases in support of its general proposition that Ohio

courts consistently vacate arbitration awards where the arbitrator issues an award that
                                                                                         -13-

conflicts with the express terms of the contract. See Internatl. Assn. of Firefighters Local

136 v. Dayton, 2d Dist. Montgomery No. 26346, 2015-Ohio-898, ¶ 17 (where the trial

court determined that the arbitrator’s award was without rational support, that there was

no rational nexus between the award and the agreement, and that the award conflicted

with express terms of the agreement, the trial court properly concluded that the arbitrator

had exceeded his powers and properly vacated the award); Eastlake v. Fraternal Order

of Police/Ohio Labor Council, 11th Dist. Lake No. 2010-L-057, 2011-Ohio-2201, ¶ 40-43

(after finding that the arbitrator exceeded his authority when he interpreted a collective

bargaining agreement’s holiday-pay article as allowing all police officers to cash out ten

days of holiday pay per year, the trial court properly vacated the arbitration award; the

arbitrator's award conflicted with the express terms of the agreement and was not a

justified or necessary interpretation of the agreement); Amalgamated Transit Union, Local

627 v. S.W. Ohio Regional Transit Auth., 190 Ohio App. 3d 679, 2010-Ohio-5494, 943
N.E.2d 1075, ¶ 10 (1st Dist.) (the arbitrator exceeded his authority by failing to grant the

Union the relief required by the agreement); Huber Hts. v. Fraternal Order of Police, 73
Ohio App. 3d 68, 596 N.E.2d 571 (2d Dist.1991) (arbitrator exceeded his authority by

awarding plaintiff five days’ pay because the award was inconsistent with the provisions

of the collective bargaining agreement).

       {¶ 22} The RTA also argues that the arbitrator “imposed additional limitations on

the RTA’s right to subcontract route maintenance projects.” In support of its argument,

the RTA cites to City of Mt. Healthy v. Fraternal Order of Police, Ohio Labor Council, Inc.,

2017-Ohio-9117, 101 N.E.2d 1163, ¶ 9, 11 (1st Dist.), in which the appeals court affirmed

the trial court’s decision to vacate an arbitration award. In that case, the arbitrator’s
                                                                                           -14-


finding that a probationary period could not be extended without a part-time officer's

personal consent conflicted with both applicable law and the parties’ collective bargaining

agreement. Under the terms of the CBA, the FOP had sole and exclusive authority to

represent all part-time patrolmen in matters concerning the terms and conditions of

employment. Id. at ¶ 9. In other words, the officer’s personal consent was unnecessary,

since the FOP was granted the authority to act on behalf of its members. Id. Thus, the

appeals court held that, because the arbitrator exceeded his power by fashioning an

award that did not draw its essence from the CBA, the trial court did not err in granting

the city’s motion to vacate the arbitrator's award or in failing to grant the FOP's motion to

confirm. Id. at 11.

       {¶ 23} Upon review, we agree with the trial court and find no merit to the RTA’s

argument that the arbitrator misinterpreted the CBA and/or imposed additional limitations

on the RTA’s right to subcontract route maintenance projects. While the RTA argued

that “it makes no difference whether the Union has performed the work in the past,” the

arbitrator read Article IV of the CBA as a whole and concluded that it was proper for him

to consider the past performance of the parties in determining the definition of “route

maintenance.” Additionally, the arbitrator found that Article IV specifically provided that

“work normally and regularly performed by the Line Crew is generally not to be contracted

out, but ‘Route Maintenance’ work can be so long as no bargaining unit member capable

of doing the work with basic job familiarization is laid off.” Initial Arbitration Award at 20.

Although RTA argues that the arbitrator violated the “basic tenant of contract law” that

specific provisions control over general language, the arbitrator specifically referenced

this rule in concluding that work normally performed by the line crew should not be
                                                                                          -15-


subcontracted.

       {¶ 24} Thereafter, the arbitrator interpreted Article IV as permitting the RTA to

subcontract route maintenance projects if that work had not regularly been performed by

the line crew in the past. The arbitrator then found that the RTA violated the CBA by

subcontracting with Sure Signs for the removal and replacement of the bottom of the

signs, as well as the photographing of the poles. Significantly, the arbitrator found that

the RTA did not violate Article IV of the CBA by subcontracting with Sure Signs for the

geocoding of the bus stop signs, thereby undermining any argument from the RTA that

the arbitrator’s award effectively restricted it from subcontracting any route maintenance

projects to third parties. The record establishes that the arbitrator simply interpreted the

language in Article IV, which he correctly characterized as not “a model of clarity.” The

arbitrator did not misconstrue the provisions Article IV, nor did he impose any additional

limitations on the parties. In our view, the arbitrator acted within the scope of the parties’

collective bargaining agreement and did not exceeded his powers within the meaning of

R.C. 2711.10(D) when he interpreted Article IV the CBA. The arbitrator’s interpretation

was drawn from the essence of the parties’ agreement, and there was a rational nexus

between the CBA and the arbitrator’s award.

       {¶ 25} Additionally, even if we were to find that the arbitrator misinterpreted Article

IV of the CBA, it would be improper for this Court to substitute its own interpretation. In

Kettering Health Network v. CareSource, 2d Dist. Montgomery No. 27233, 2017-Ohio-

1193, we recently stated the following:

              In response to each of the above agreement-interpretation

       arguments, the trial court determined that the arbitrator had acted within the
                                                                                     -16-


scope of his power, and the court declined to revisit * * * the arbitrator's

interpretations. The trial court is correct. The parties' gave the arbitrator the

power to interpret and construe their agreements. An arbitrator does not

exceed his powers when he interprets a contract incorrectly. See Cedar

Fair, 140 Ohio St. 3d 447, 2014-Ohio-3943, 19 N.E.3d 893, at ¶ 6 (saying

that “[a]n arbitrator's improper determination of the facts or misinterpretation

of the contract does not provide a basis for reversal of an award by a

reviewing court”).     Indeed, “ ‘[i]t is not enough * * * to show that the

[arbitrator] committed an error—or even a serious error.’ ” Id., quoting Stolt-

Nielsen, S.A. v. Animal Feeds Internatl. Corp., 559 U.S. 662, 671, 130 S. Ct.
1758, 176 L. Ed. 2d 605 (2010). Rather, as the U.S. Supreme Court has

said, in determining whether the arbitrator exceeded his powers, “the

question for a judge is not whether the arbitrator construed the parties'

contract correctly, but whether he construed it at all.” Oxford Health Plans

LLC v. Sutter, __ U.S. __, 133 S. Ct. 2064, 2071, 186 L. Ed. 2d 113 (2013).

If the arbitrator interpreted the contract incorrectly, well, that was part of the

deal:

               All we say is that convincing a court of an arbitrator's

        error—even his grave error—is not enough. So long as the

        arbitrator was “arguably construing” the contract * * * a court may

        not correct his mistakes under § 10(a)(4) [authorizing a federal

        court to vacate an award when an arbitrator exceeds his

        powers]. The potential for those mistakes is the price of agreeing
                                                                                        -17-


            to arbitration.

       Id. at 2070, quoting Eastern Associated Coal Corp. v. Mine Workers, 531
U.S. 57, 62, 121 S. Ct. 462, 148 L. Ed. 2d 354 (2000). Here, the arbitrator

       was interpreting the parties' agreements, which he had the power to do. So

       “[t]he arbitrator's construction holds, however good, bad, or ugly.” Oxford at

       2071.

Id. at ¶ 26. Therefore, having found that the arbitrator did not exceed the scope of his

powers within the meaning of R.C. 2711.10(D) when he interpreted Article IV the CBA,

the trial court did not err when it confirmed the arbitrator’s award to the Union.

       {¶ 26} Lastly, we note that the RTA does not provide any specific argument on

appeal that the trial court erred when it confirmed the arbitrator’s economic award of

$35,024 to the Union. Nevertheless, upon review we conclude that the trial court did not

err when it confirmed the economic award.

       {¶ 27} In the absence of language restricting the arbitrator to award a particular

remedy, the arbitrator has the implicit authority to fashion a remedy in making the award,

even where the CBA is silent on the topic of remedial authority. Miller v. Gunckle, 96 Ohio

St.3d 359, 2002-Ohio-4932, 775 N.E.2d 475, ¶ 19-20, citing Queen City Lodge No. 69,

Fraternal Order of Police v. Cincinnati, 63 Ohio St. 3d 403, 588 N.E.2d 802 (1992)

(arbitrator can award prejudgment interest and set date from which interest accrued).

“[T]he power to award a remedy is generally part and parcel of the arbitration process.”

Queen City Lodge at 405. In general, the parties expect that the arbitrator, upon finding

a violation, “will proceed to award a remedy of some type.” Id. An arbitrator has “broad

authority” to fashion a remedy. Cedar Fair, 140 Ohio St. 3d 447, 2014-Ohio-3943, 19
                                                                                         -18-

N.E.3d 893, ¶ 6; Bd. of Trustees of Miami Twp. v. Fraternal Order of Police, 81 Ohio St. 3d
269, 273, 690 N.E.2d 1262 (1998).

       {¶ 28} In the instant case, the arbitrator specifically stated the “the Agreement is

silent regarding the criteria the Arbitrator should apply in determining the appropriate

remedy for a contract violation. It is widely accepted that, by such silence, the parties

have vested the Arbitrator with broad discretion to determine an appropriate remedy when

there is a violation.” Final Arbitration Award at 4.     The record establishes that the

arbitrator properly considered the arguments submitted by the parties regarding an

economic remedy and the amount to be awarded.             As noted by the trial court, the

arbitrator considered the amount of overtime pay already accrued by line crew members

in 2016 in ultimately holding that the Union’s 880-hour figure was reasonable as “[i]t

accounts for the additional 455 overtime hours worked by the Line Crew and factors in

the likelihood that the RTA would have scheduled the work to avoid too much additional

overtime[,] as well as the reduction for the time spent geocoding.” Id. at 6.

       {¶ 29} In light of the foregoing, we conclude that the trial court did not err when it

confirmed the arbitrator’s economic award of $35,024 to the Union. We agree with the

trial court that the award did not conflict with the express terms of the CBA and was

rationally derived from the terms of this agreement.       The arbitrator acted within his

authority in fashioning an economic award that drew its essence from the CBA, and there

was a rational nexus between the CBA and economic award. Accordingly, we find that

the arbitrator did not exceed his authority in crafting such an economic remedy. See

Cedar Fair at ¶ 7.

       {¶ 30} The RTA’s first and second assignments of error are overruled.
                                                                                     -19-


       {¶ 31} Both of the RTA’s assignments of error having been overruled, the judgment

of the trial court is affirmed.

                                    .............



FROELICH, J. and HALL, J., concur.



Copies sent to:

Ronald G. Linville
Ryan A. Cates
Matthew L. Roberts
Joseph S. Pass
Hon. Dennis J. Langer